No ob bo BO bo bo bo bBo BRO — _ — — ee ee — — —
Oo —~] GO UA & Ww BS SF Oo SS OOO SUYULYU CS

Oo 28 ~~ BD UO SF WY WY

 

 

Case 2:18-cr-00214-JLR Document 95-1 Filed 10/08/19 Page 1 of 2

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

Vv.
PRADYUMNA KUMAR SAMAL,
Defendant,

 

 

NO, CR18-214JLR

MOTION FOR RULE
RECOMMENDATION

Defendant Pradyumna Kumar Samal has filed a motion pursuant to Federal Rule

of Criminal Procedure 38(b)(2) requesting that the Court recommend to the Attorney

General that he remain at the Federal Detention Center (“FDC”) in SeaTac to assist

counsel with the preparation of an appeal of his conviction and sentence.
The Court hereby GRANTS the motion, and RECOMMENDS to the Attorney

General that Mr. Samal remain at FDC for six months after the issuance of this Order and

Recommendation.

Hf
Hf
Hf

ORDER GRANTING RULE 38 MOTION
SAMAL/CR18-214JLR - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

we

4PROPOSED} ORDER GRANTING

38

 
wo 3 ~ DH tra BF WwW HH

Me Hw NHN NN NY YP BD Re Be RS SP SP SF SE eS
oo 1 A A BR WwW NY KEK Oo Oo eH DO NH FSF WY F &

 

 

Case 2:18-cr-00214-JLR Document 95-1 Filed 10/08/19 Page 2 of 2

IT IS ORDERED
DATED this Gs

Presented by:

/s/ Michael Dion
MICHAEL DION
Assistant United States Attorney

ovankec

ORDER GRANTING RULE 38 MOTION

SAMAL/CR18-214JLR - 2

day of @etelber, 2019,

 

JAMES

ONS

4 ROBART

United Stdtes District Judge

UNITED STATES ATTORNEY
700 STEWART STREET, SuIrz 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
